Citation Nr: 1638897	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1967 to September 1970, to include service in Vietnam from  March to June 1968.  The Veteran is in receipt of the Purple Heart award.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2015, the Board remanded the Veteran's claim for further development.  This case has since been returned to the Board for appellate review.  The Board notes that in the April 2015 decision, the Board separated the Veteran's claim for bilateral hearing loss and instead, addressed each ear separately, since the March 2009 VA examination showed hearing loss by VA standards, in the left ear, but not the right. 
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  

FINDINGS OF FACT

1.  The Veteran does not have current left ear hearing loss that manifested during service or to a compensable degree within one year thereafter or that is otherwise related to service.

2.  The Veteran does not have current right ear hearing loss that manifested during service or to a compensable degree within one year thereafter or that is otherwise related to service.

3.  The Veteran does not have current tinnitus that manifested during service or that is otherwise related to service.

CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Right ear hearing loss was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the Veteran with such notice in February 2009, prior to its decision on the claim in May 2009.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any additional outstanding records that are relevant to the issue being decided herein.  

The Board notes that Social Security Administration (SSA) disability records are not associated with the claims file, although a review of the claims file shows that the Veteran is in receipt of such benefits.  However, there is no allegation or evidence that those records are relevant to the Veteran's hearing loss and tinnitus claims.  Instead, an October 2003 assessment of the Veteran performed by the Department of Labor indicates that the Veteran was taking a 6 month leave of absence from work at that time, due to an acquired psychiatric disorder; hearing loss was not discussed.  At that assessment, the doctor found the Veteran unemployable due to his psychiatric disabilities and noted that he was hopeful that the Veteran could return to work after the 6 month period, but that such a return to work was undetermined.  The Board finds that such evidence indicates that the Veteran's psychiatric disorder was the reason for his unemployment/unemployability.  Thus, it would serve no useful purpose to remand the hearing loss and tinnitus claims to obtain the SSA records.  Although VA is required to make reasonable efforts to obtain private medical records, these SSA records must be "relevant" to the claims at issue.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("It is not the case that the government must obtain records in every case in order to rule out their relevance.  Such a decision would be akin to a determination that all medical records must be obtained.")  VA is not required to search for evidence which, even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran was also afforded VA examinations and/or medical opinions in connection with his claims in March 2009, September 2015, and November 2015and an addendum opinion was obtained in January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the November 2015 and January 2016 opinions obtained in this case are adequate, as they are predicated on a full reading of the Veteran's claims file and analysis of his service treatment records and audiological testing.  The examiner considered all of the pertinent evidence of record, to include the circumstances of the Veteran's service as well as his testimony.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that there has been substantial compliance with the prior April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The April 2015 remand directed the AOJ to obtain a VA examination in order to address all of the relevant in-service events.  The Board notes that the Veteran was afforded VA examinations and medical opinions in September 2015, November 2015 and January 2016 in compliance with the April 2015 remand.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309(a) as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions are applicable to sensorineural hearing loss (organic disease of the nervous system) and are considered to be a chronic disease for VA compensation purposes.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Hearing Loss

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right or left ear hearing loss.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  He was provided an enlistment examination in August 1967 at which time his ears were found to be normal.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
-5 (5)
-
5 (10)
LEFT
5 (20)
-10 (0)
5 (15)
-
5 (10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Veteran's service records next show that he was treated in June 1968 for injuries from an in-service mortar explosion, to include an eye injury and superficial wounds to the chest, right forearm, left hand, right buttock, left cheek and right leg.  

A periodic audiogram dated August 1969 then revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
5
0 
10
-
10

In September 1970, the Veteran reported one episode of otitis media in a report of medical history form.  However, his September 1970 separation examination found his ears to be normal, and the audiological evaluation, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0 
0
-
0
LEFT
5
0
5
-
5

Based on the foregoing, the Board finds that the Veteran did not report any ear or hearing trouble in-service, and audiometric testing did not reveal any hearing loss.  Moreover, the Veteran did not seek treatment immediately following his separation for hearing loss, and there is no evidence of any hearing loss within one year of his military service.  The Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385 many years after his military service.

The Board acknowledges the Veteran's testimony that his hearing loss developed in-service and has continued since that time.  In that regard, the Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis while in-service.  Instead, the Veteran's ears were found to be normal at the time of his separation from service, and upon objective testing, his hearing was documented as being within normal limits.  Additionally, the Board notes that the Veteran's post-service medical records do not document the presence of hearing loss since service.  At a private medical appointment in March 1980, Dr. M.L.M. noted that no hearing loss was present.  At an appointment at his VA Medical Center in July 2002, hearing loss was again not indicated.  At an appointment in April 2013, the Veteran denied difficulties with his hearing, but did state that his wife had told him that he was not hearing information.  In October 2013, the Veteran's hearing was again reported as normal.  In October 2014, the Veteran's VA Medical Center indicated that the Veteran was experiencing hearing loss with intermittent symptomatology.

The Board further notes that, in September 1970, the appellant submitted an application for VA compensation benefits, seeking service connection for an eye disorder, which he stated was from the in-service mortar explosion.  His application, however, is silent as to hearing loss.  This record lends support to the conclusion that had the appellant, in fact, had hearing loss since service, he would have mentioned the disability at the time he filed his earlier claims for VA compensation.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Based on the foregoing, the Board finds the Veteran's history regarding the onset of his hearing loss to be not credible, as it is inconsistent with the contemporaneous medical evidence of record.  Accordingly, the Board finds that the Veteran's bilateral hearing loss did not manifest in-service or sensorineural hearing loss within one year thereafter.  Nor has there been continuity of symptomatology since his period of service.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss resulted.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure, especially in light of his combat service.  In addition, the Veteran has been diagnosed with current bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his acoustic trauma in service.

A private audiological evaluation was performed in January 2008 at Southern Illinois University and the Veteran was diagnosed with hearing loss of the left ear.  Normal hearing was found in the right ear.  Etiology of the Veteran's hearing loss was not discussed at that time, nor was in-service noise exposure.

The Veteran was then afforded a VA examination in connection with his claim in March 2009.  The VA examiner evaluated the Veteran and reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
25
LEFT
5
20
25
30
45

The examiner diagnosed the Veteran with left ear hearing loss.  He noted that the Veteran's service treatment records (STRs) showed normal hearing upon enlistment and separation from service, with no significant threshold shift during service.  He then opined that the Veteran's asymmetrical hearing loss presentation was not consistent with noise induced involvement.  Thus, he found it less likely that the Veteran's hearing loss was related to his service.  However, the Board later found that the March 2009 VA examination was inadequate, as the examiner had not adequately addressed all of the relevant STRs and in-service incidents, such as the 1968 mortar shell explosion and the Veteran's report of "running ears" and otitis media in a report of medical history at the time of separation from service.

The Veteran was then afforded another VA audiological examination in September 2015.  The 2015 VA examiner reported that the test results, at that time, were inconsistent and the inter-test reliability was poor.  She indicated that she had re-instructed the Veteran, but that the test results remained inconsistent.  As such, she could not report the results and did not provide an opinion as to etiology.

An addendum opinion from the same VA examiner was then sought by the AOJ.  The examiner provided further detail with regard to the September 2015 test results and stated that the equipment was functioning, but various portions of the test were not consistent with one another, as such, the true hearing ability of the Veteran could not be determined.  

She then reviewed the claims file and provided etiology opinions regarding the Veteran's hearing loss.  She opined that the Veteran's hearing was normal upon entry and separation to service.  She found no threshold shifts during service.  She then indicated that medical literature did not support the concept of delayed onset of hearing loss, years after exposure to noise.  Thus, she opined that the Veteran's hearing loss was not caused by or related to his service.  She then specifically discussed the Veteran's report of "running ears" in August 1969 and September 1970, which she noted, was defined as a past history of runny ears in August 1969 and as one episode of otitis media in September 1970.  Despite the report of otitis media, she noted that there was no evidence of hearing loss in the Veteran's STRs.  With regard to the mortar explosion, she noted that the STRs indicated that the Veteran was injured in several places on his body as a result of that explosion, however, hearing loss was not reported.

The AOJ then requested an additional addendum opinion from the same VA examiner in January 2016 for further clarification.  After another review of the Veteran's claims file, the examiner noted that the Veteran's shrapnel injuries and "running ears" had been considered.  However, she noted that there was no indication in the Veteran's claims file that he experienced hearing loss while in-service.  She further opined that exposure to noise in the form of an explosion, such as the one the Veteran experienced, does not guarantee hearing loss.  In the case of the Veteran, she opined that such an explosion did not cause such hearing loss.  In support of that opinion, she cited to the objective hearing evaluation results at his separation examination.  She also opined that the episode of otitis media the Veteran experienced during service did not result in hearing loss, as the audiological testing did not show such results.

The Board acknowledges that the Veteran and his representative have asserted that his bilateral hearing loss is related to his noise exposure in-service.  While the Board has considered these general lay assertions, the Board finds that the VA examiner's opinions are the most probative evidence of record in this case.  The VA examiner offered her opinion based on a thorough and detailed review of the evidence, including an analysis of the Veteran's in-service audiograms and exposure to noise.  She also offered a complete rationale for the opinions reached that was clearly supported by the evidence of record and specifically discussed the Veteran's service treatment records.  

The Board further acknowledges the assertion that the Veteran's combat service was not fully contemplated by the November 2015 and January 2016 VA examiner.  The Board notes that, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, this provision does not establish a presumption of service connection; rather it eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

In the present case, there is no dispute that the Veteran had noise exposure in service.  Thus, an occurrence of an in-service incident has already been demonstrated, and instead, the evidence missing in this case is the establishment of a causal relationship between the Veteran's noise exposure in service and his current hearing loss.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

Moreover, the November 2015 and January 2016 VA examiner specifically noted the Veteran's in-service noise exposure during combat.  As such, the Board finds that the November 2015 and January 2016 VA examiner has adequately considered the Veteran's complete service and testimony.    

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for bilateral hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Tinnitus

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.  

The Veteran was seen by a private doctor, Dr. M.L.M., in March 1980, and at that time, the doctor reported that there was no tinnitus present.  At an audiological consult in January 2008, at Southern Illinois University, the Veteran reported that he had recently fallen and hit his head.  He reported that he had experienced an increased intensity of tinnitus, predominantly in the left ear, since that fall.  The Veteran's military service or noise exposure were not discussed at that time.
At a VA examination in March 2009, the Veteran reported constant ringing of the ears, primarily in the left ear.  He stated that he had experienced tinnitus "for a while," but did not further define its onset.  The VA examiner opined that the Veteran's tinnitus was less likely caused by his service as the Veteran's STRs were silent as to tinnitus and the Veteran did not claim an onset of tinnitus while in-service.  However, as above, the March 2009 examination was found inadequate as the examiner did not adequately address all of the relevant STRs.

At an appointment with his VA Medical Center in April 2013, the Veteran denied difficulties with hearing and at an appointment in October 2013, the Veteran's speech and hearing were reported as normal.

The Veteran was then afforded a VA audiological examination in September 2015 following the Board's April 2015 remand.  The examiner reported that the test results, at that time, were inconsistent and the inter-test reliability was poor.  She indicated that she had re-instructed the Veteran, but that the test results remained inconsistent.  As such, she could not report the results and did not provide an opinion as to tinnitus or etiology.

An addendum opinion from the same VA examiner as then sought by the AOJ.  The examiner provided further detail with regard to the September 2015 results and stated that the equipment was functioning, but various portions of the test were not consistent with one another, as such, the true hearing ability of the Veteran could not be determined.  She then reviewed the claims file and opined that the Veteran's tinnitus was not caused by or the result of his military service.  In support of this opinion, the examiner noted that there was no evidence of tinnitus in the Veteran's STRs.  She noted that while he was injured as a result of a mortar explosion, the Veteran did not report tinnitus in any of the extensive medical notes documented following that injury.  Further, she noted that the Veteran's hearing loss was not related to service, nor did the Veteran report tinnitus in his September 1970 claim to the VA seeking service-connection for another disorder.

The AOJ then obtained an additional addendum opinion from the same VA examiner in January 2016 for further clarification.  After another review of the Veteran's claims file, the examiner noted that the Veteran's shrapnel injuries and the notation regarding "running ears" had been considered.  She discussed the Veteran's hearing loss claim in further detail, and confirmed her November 2015 opinions.

The Board notes that the Veteran has stated that his tinnitus developed in-service and has continued since that time.  In that regard, the Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had tinnitus since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service.  Instead, the Veteran's ears were found to be normal at the time of his separation from service, and tinnitus was not noted or diagnosed.  Additionally, the Board finds that the Veteran's medical records do not document the presence of tinnitus since service.  In March 1980, Dr. M.L.M. specifically indicted that tinnitus was not present.  At VA Medical Center appointments in July 2002 and April 2013, hearing difficulties are not indicated or reported.  

The Board further notes that, in September 1970, the appellant submitted an original application for VA compensation benefits, seeking service connection for an eye disorder, which he stated was from the in-service explosion.  His application, however, is silent as to tinnitus or ear ringing.  This record lends support to the conclusion that had the appellant, in fact, had tinnitus since service, he would have mentioned the disability at the time he filed his earlier claims for VA compensation. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Based on the foregoing, the Board finds the Veteran's history regarding the onset of his tinnitus to be not credible, as it is inconsistent with the contemporaneous medical evidence of record.  

Further, after weighing the evidence, the Board finds the November 2015 and January 2016 VA examiner's opinions are the most probative evidence of record in this case.  The VA examiner offered her opinion based on a thorough and detailed review of the evidence, including an analysis of the Veteran's in-service records and exposure to noise.  She also offered a complete rationale for the opinions reached that was clearly supported by the evidence of record and specifically discussed the Veteran's service treatment records.  

The Board further acknowledges the assertion that the Veteran's combat service was not fully contemplated by the November 2015 and January 2016 VA examiner.  The Board notes that, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, this provision does not establish a presumption of service connection; rather it eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

In the present case, there is no dispute that the Veteran had noise exposure in-service.  Thus, an occurrence of an in-service incident has already been demonstrated, and instead, the evidence missing in this case is the establishment of a causal relationship between the Veteran's noise exposure in service and his current tinnitus.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

Additionally, the November 2015 and January 2016 VA examiner specifically noted the Veteran's in-service noise exposure during combat.  As such, the Board finds that the November 2015 and January 2016 VA examiner has adequately considered the Veteran's service and combat duties, as well as his testimony.    

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for tinnitus.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


